 1   Michael Shipley (SBN 233674)
     michael.shipley@kirkland.com
 2   Matthew Gamsin (SBN 307830)
     matthew.gamsin@kirkland.com
 3   KIRKLAND & ELLIS LLP
     333 South Hope Street
 4   Los Angeles, CA 90071
     Telephone: +1 213 680 8400
 5   Facsimile: +1 213 680 8500
 6   Peter Bibring (SBN 223981)
     pbibring@aclusocal.org
 7   Adrienna Wong (SBN 282026)
     awong@aclusocal.org
 8   Jordan Wells (Pro Hac Vice)
     jwells@aclusocal.org
 9   ACLU FOUNDATION
     OF SOUTHERN CALIFORNIA 1313
10   West 8th Street
     Los Angeles, CA 90017
11   Telephone: +1 213 977 9500
     Facsimile: +1 213 977 5297
12
     Novella Coleman (SBN 281632)
13   ncoleman@aclunc.org
     ACLU FOUNDATION
14   OF NORTHERN CALIFORNIA
     39 Drumm Street
15   San Francisco, CA 94111
     Telephone: +1 415 621 2493
16   Facsimile: + 1 415 255 8437
17   Attorneys for Plaintiff
     ROBERT MITCHELL
18
                                UNITED STATES DISTRICT COURT
19
                               EASTERN DISTRICT OF CALIFORNIA
20

21    ROBERT MITCHELL,
                                               Case No. 1:18-cv-00146-LJO-JLT
22                              Plaintiff,
                                               [PROPOSED] STIPULATION TO
23            v.                               VACATE JANUARY 25, 2019
                                               SETTLEMENT CONFERENCE
24    RONNIE JEFFRIES, in his individual
      capacity; JOHN BISHOP, in his
25    individual capacity; FNU SHERMAN, in
      his individual capacity; and CITY OF
26    BAKERSFIELD,
27                              Defendant.

28
 1                                              RECITALS

 2      1.     WHEREAS, on May 7, 2018, the Court issued a Scheduling Order in the above captioned

 3             matter that includes a Settlement Conference on January 25, 2019 at 9:00 a.m. [Dkt No.

 4             19];

 5      2.     WHEREAS, after meeting and conferring and exchanging settlement letters pursuant to

 6             the provisions of the Scheduling Order, the Parties agree that the case is not currently in a

 7             settlement posture;

 8      3.     WHEREAS, the Parties agree that it is in their best interests and the interests of judicial

 9             efficiency to vacate the Settlement Conference scheduled for January 25, 2019, pursuant

10             to the recommendation in the Scheduling Order [Dkt No. 19 at 6, fn. 3];

11      4.     WHEREAS, the Parties further agree that they will refrain from submitting Confidential

12             Settlement Conference Statements unless the Court otherwise directs the Parties to do so.

13           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

14
     Dated: January 14, 2019.                        KIRKLAND & ELLIS LLP
15

16
                                                     By:_/s/Matthew Gamsin_____________________
17                                                          Matthew Gamsin
                                                            Attorneys for Plaintiff
18
19
     Dated: January 14, 2019.                        MARDEROSIAN & COHEN
20

21                                                   By:_/s/Heather Cohen_______________________
                                                            Heather S. Cohen
22                                                          Attorneys for Defendants
23

24

25

26
27

28
                                                      2
 1                                             ORDER

 2          PURSUANT TO STIPULATION, AND GOOD CAUSE APPEARING, IT IS SO

 3   ORDERED that the Settlement Conference currently scheduled for January 25, 2019 is vacated.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    January 15, 2019                        /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                  3
